Title: To Benjamin Franklin from George Scott, 1 February 1780
From: Scott, George
To: Franklin, Benjamin


Sir
Paris the 1st. February 1780
My Servant went yesterday to Versailles about a passport. The Count de Vergennes received him very politely, said he could not get ready to return by him, but would give it you today, so I now take the liberty to send my Servant for it.
It will be Friday before I can depart. I wait for some letters from Messrs. Crommelins which I expect by Thursdays post; I thought they would have come by last nights post, but, I am disappointed.
I have thought a good deal about writing our very worthy friend Dr. P——. If you have not yet wrote him, I would beg leave to reccommend you to do it soon as you can conveniently, because I am persuaded your answer will give him much sattisfaction— And I would also reccommend, if you think proper, for one of the Franks I gave you to put it in a cover directed to Mr. Johnson the Doctors Bookseller in St. Pauls Churchyard, & put that under another cover to Messrs. Crommelins of Amsterdam desiring them to forward it regularly. I think this will be a better way than sending a letter naked, because, I fear the office keepers in England will open it, & altho it may contain nothing but private Friendship, yet I think it would be more agreeable to the Doctor to have it under cover, for various reasons. The Ministerial writers are very ready to abuse the Doctor already; & it hurts me to hear him reflected on, because, I am authorized to say, from my own knowledge, he is an honest man, a benevolent friend to liberty, & to mankind.
I am with true Esteem & regard Sir Your mo: Obedt. Servant
Geo: Scott
If could favour me with 2 or 3 news papers to peruse, would oblige me much, & shall return them carefully.
The Negro I sent with my last message has said he is to wait upon you again. From this circumstance I suppose he has offered his service to you. If this is the case I think it my Duty to inform you he is not a Freeman & in other respects I believe, he would not suit. For further particulars I beg leave to refer you to my Servant.

 Addressed: The Honourable / Benjamin Franklin Esqr. / Passey
Notation: Geo Scot Paris 1st. feby. 1780.